Citation Nr: 1712203	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-02 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service-connected asthma. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from December 1987 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a December 2015 Board video-conference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record. 

This case was previously before the Board in February 2016, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development. The Board asked the AOJ to obtain records from the Social Security Administration (SSA) as well as outstanding treatment records. As the AOJ attempted to get SSA records and outstanding treatment records were added to the claims file, the RO has complied with all of the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's right hip Degenerative Joint Disease (DJD) did not manifest during service or within one year of separation; was not aggravated by service; and is not due to or aggravated by his service-connected asthma. 


CONCLUSION OF LAW

The criteria for service connection for a right hip disability have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In the present case, required notice was provided by a February 2010 letter. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

VA's duty to assist includes acquiring all relevant records. VA sought outstanding VA treatment records, from March 2013 to November 2014, and from April 2015, as well as the Veteran's available records from SSA concerning  his claim for disability benefits. The VA treatment records were subsequently added to the Veteran's file; a reply came back from the SSA National Records Center saying the Veteran's records do not exist. 38 C.F.R. § 3.159(c)(1). 

VA requested the Veteran's SSA treatment records from the SSA National Records Center in Washington, DC, and correspondence sent March 2016 said no treatment records could be located. Therefore further attempts to obtain these records would be futile. In an August 2016 letter, VA informed the Veteran of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran. 38 C.F.R. § 3.159(c)(2), (e).

VA's duty to assist also includes ensuring that the Veteran has an adequate examination, when the medical evidence is otherwise insufficient to decide the claim. The Veteran underwent an examination in December 2009 that was not adequate for rating purposes. As a result, the Board remanded the claim. The April 2016 examination report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation. The examiner also responded directly to the questions posed by the Board's February 2016 remand. As such, all necessary development has been accomplished and the VA's duty to assist has been met. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran was afforded a hearing in December 2015 before the undersigned VLJ during which he presented oral argument in support of his claim. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ identified the issues on appeal during the hearing; obtained information concerning the Veteran's diagnoses as well as the specifics of his contentions; and suggested the submission of evidence that would be beneficial to his claims. As VA has obtained all relevant identified records and provided an adequate medical examination where necessary, its duty to assist in this case is satisfied. 

II. Entitlement to Service Connection for a Right Hip Disability

A. Applicable Law

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

For some chronic diseases, presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). With chronic disease shown as such in service (or manifesting to a compensable degree within the presumptive period of one year under § 3.307(a)), in order to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).

Additionally, for chronic diseases listed in 38 C.F.R. § 3.309(a), such as arthritis, service connection may be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was noted during service; 
(2) evidence of post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the post-service symptoms. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to not be credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

B. Facts and Analysis

The Veteran seeks service connection for a right hip disability, primarily as secondary to the medication he is prescribed for his service-connected asthma,  See May 2010 NOD. In the alternative, the Veteran has alleged that his right hip disability is related to chemical exposure that occurred when he was stationed at Ft. McClellan. The Board finds that service connection for a right hip disability is not warranted on a direct, secondary, or presumptive basis. For the purposes of clarity, the Board shall analyze each distinct theory of service connection below. 

First, service connection is not warranted on a direct basis. The first element of direct service connection is a current disability. 38 C.F.R. § 3.303. As the Veteran has a current diagnosis of right hip DJD, the first element is satisfied. See April 2016 VA examination report.

With regard to the second element, while the Veteran's service treatment records are silent regarding any in service treatment for a right hip injury or disability, on the report of medical history associated with the September 1995 separation examination, the Veteran reported painful joints. Clinical evaluation found the musculoskeletal system to be normal. The examiner, however, did note popping in the bilateral hips. The examiner did not assign a diagnosis to account for the symptoms of popping in the hips.  

Further, the Veteran has reported that while stationed at Ft. McClellan, he was exposed to chemicals. The Veteran is competent to report general exposure to chemicals. There is no evidence indicating these statements are not credible and they are generally consistent with his military service. As such, the Board finds that an in-service event, injury or disease has been shown.

What remains for consideration is whether the Veteran's current right hip disability is causally related to either the popping noted at separation or his in-service chemical exposure. The Veteran has reported that his right hip disability was caused by his chemical exposure. However, these statements are not competent as medical expertise is required in order to render such an opinion. Jandreau, 492 F.3d 1372. Specifically, the evidence does not show that the Veteran is competent to identify the chemicals to which he believes he was exposed.  Furthermore, even if such exposure was confirmed and the chemicals identified, the Veteran is not competent to determine a relationship to his disability, as that is a complex medical question, requiring expertise.  As the statements are not competent, they are entitled to no probative weight.

Turning to the medical evidence of record, the Veteran was afforded a VA examination in April 2016, at which time he was assigned a diagnosis of DJD in the right hip with tears of the acetabular labrum. The examiner opined that the Veteran's right hip disability, which was biomechanical in nature and diagnosed 10 years after separation from active service, was less likely than not related to his active service. The examiner explained that even though the Veteran was noted to have bilateral hip popping at separation, clinical evaluation of the hips at that time was normal. Further, the examiner noted that the service treatment records did not document any specific injury to the right hip during active service. The examiner explained that tears of the acetabular labrum generally occur from two possible mechanisms: a single acute episode of significant trauma, most often involving forceful resistance of hip flexion while kicking or running or repetitive microtrauma in a hip with chronic degenerative bony changes. The examiner reasoned further that eighty-seven percent of labral tears that occur in the absence of acute trauma demonstrate evidence of femoacetabular impingement, hip dysplasia, or osteoarthritis. In this case, the Veteran had experienced arthritic changes over time to his hip and currently had a diagnosis of arthritis. Finally, the examiner explained that while there was possible chemical exposure and radioactive hazards at Ft. McClellan, such exposure is not known to result in biomechanical alterations of hip joints.

The conclusions from the April 2016 medical opinion have been based upon a review of the Veteran's claims file (including service treatment records, private treatment records, and VA treatment records) and acknowledge the Veteran's lay statements regarding his symptoms. Further, the April 2016 opinion contains sufficient explanations; thus, the Board finds the April 2016 VA medical opinion to be persuasive and assigns it a high probative value. 

The Veteran submitted internet articles in support of this contention that  his exposure to chemicals at Ft. McClellan caused his hip disability. However, the articles only generally relate to chemical exposure at Ft. McClellan and disabilities similar in nature to the Veteran's right hip disability.  These articles do not reference the Veteran or his disability specifically.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence. 38 C.F.R. § 3.159(a)(1). In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim." Wallin v. West, 11 Vet. App. 509, 514 (1998). Based on the general nature of the articles submitted by the Veteran, the Board finds them not persuasive in this matter and assigns them low probative weight.  

Treatment records show complaints of right hip pain beginning in approximately December 2009, but are silent for any complaints or diagnoses of a right hip disability prior to that.

Based on the above evidence, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's right hip DJD and his alleged chemical exposure or right hip popping in service. The April 2016 examination opinion outweighs the treatise evidence, which is not specific to the Veteran's case. In the alternative, the examiner's opinion was based on a review of the claims file, the Veteran's contentions, and an examination of the Veteran. As such, direct service connection is not warranted. 

Second, service connection is not warranted on a secondary basis. The Veteran has a current diagnosis of DJD. As a result, the first element of secondary service connection is met. 38 C.F.R. § 3.310.
The second element of secondary service connection also requires that the current disability have been either caused or aggravated by an already service-connected disability. Id. Thus, before the issues of causation or aggravation are addressed, there must be a separate, already service-connected disability that is either causing or aggravating the nonservice-connected disability. Id. Here, the Veteran was service-connected for asthma in May 2003. Thus, the second element is met.

The remaining question that the Board must determine is whether the Veteran's right hip disability was caused or aggravated by the medications he has taken to control his service-connected asthma. The Veteran contends that he is entitled to service connection for what he alleges is avascular necrosis in his right hip as due to the side effects of medication taken to control his service connected asthma. The Board acknowledges that service connection was granted for avascular necrosis in his left hip as due to medication taken to control his asthma in February 2016. See February 2016 BVA Decision. However, it must be separately determined whether the Veteran's right hip disability was caused or aggravated by his service-connected asthma. 

Turning first to the lay evidence of record, the Veteran has stated that he has avascular necrosis in his right hip caused by his service connected asthma. However, the Veteran is not competent to assign a specific diagnosis to his hip disability. While the Veteran is competent to report symptoms of his hip pain, to attribute those symptoms to a formal diagnosis of avascular necrosis requires medical expertise. Moreover, the Veteran is also not competent to say whether his asthma medication caused or aggravated his right hip disability, as that is a determination that requires expert medical knowledge of the musculoskeletal system and chemical reactions, as well as specialized medical training. Jandreau, 492 F.3d at 1377. As there is no competent lay evidence of record on the issue of nexus, the issue will be determined based on the medical evidence.

The medical evidence does not suggest a diagnosis of avascular necrosis. A VA December 2011 treatment note referenced a MRI of the right hip which did not show any avascular necrosis of the right hip; a July 2012 VA treatment note referenced a review of hip x-rays and stated that there was no evidence of any avascular necrosis; and a December 2013 treatment note referenced x-rays as revealing no visible signs of avascular necrosis. A May 2014 treatment note referenced right hip labral injury, early hip arthritic changes, and right hip impingement. An October 2014 treatment note referenced a right hip subchondral cyst and early arthritic changes. A November 2014 treatment note referenced MRI results as showing a small labral tear. Multiple diagnoses point to conditions other than avascular necrosis. 

At the time of the April 2016 VA examination referenced above, the VA examiner opined that the Veteran's claimed right hip condition is less likely than not proximately due to or the result of the Veteran's service-connected condition of asthma. Further, the examiner noted there was no objective evidence to support a diagnosis of osteopenia, osteoporosis or avascular necrosis for the right hip. Additionally, the examiner opined that it was less likely than not that the Veteran's right hip disability had been aggravated beyond the natural progression by the Veteran's service-connected asthma, to include required medications. The examiner similarly noted that the Veteran's right hip disability was DJD with femoro-acetabular impingement resulting in a right acetabular tear, further resulting in a subchondral cyst-not avascular necrosis, and explained that there was no biomechanical effect on the hip known to result from asthma or medical treatment of such to include steroid use. 

The April 2016 examiner was competent and there is no evidence to undermine the credibility of the opinion. As such, the Board assigns the opinion significant weight. Nieves v. Rodriguez, 22 Vet. App. 295 (2008), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Based on the lay and medical evidence of record, the Board finds that the preponderance of evidence is against a finding that the Veteran's right hip disability was caused or aggravated by his service-connected asthma. Therefore, service connection is not warranted on a secondary basis.

Third, the Veteran's hip disability cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed with DJD, which is a form of arthritis, which is a listed chronic disease, and therefore is eligible for presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a). However, the Veteran's right hip disability did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3). The first objective evidence of complaints referencing the right hip appeared in 2009, more than a decade after the Veteran separated from active service. Despite the fact that the Veteran has been formally diagnosed with a disability mentioned in 38 C.F.R. § 3.309(a), he did not report symptoms until many years later. Since the disability did not manifest within one year period after separation from service, presumptive service connection for a chronic disease cannot be established. 38 C.F.R. §§ 3.307, 3.309. 

Finally, service connection is not warranted for the Veteran's hip disability on the basis of continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, arthritis is a listed chronic disease, and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d 1331. However, as there is no evidence of a diagnosis of a right hip disability in service, and given the gap in time between the Veteran's separation and his initial complaints and notation of symptoms, there is no evidence of continuity of symptomatology between service and his current disability. Although the Veteran reported popping at his 1995 separation, examination at that time revealed no underlying pathology. The first complaints of his hip disability were in December 2009, and that was for pain. Thus, the preponderance of the evidence is against a finding that the Veteran's arthritis manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity or continuity of symptomatology after service. 38 C.F.R. § 3.303(b). Therefore, service connection based on continuity of symptomatology is not warranted.


C. Conclusion

The Board reiterates the Veteran has contended that service connection for his right hip disability is warranted under multiple theories of entitlement. For the preceding reasons, however, the Board determines that the preponderance of the evidence is against his claim under the above applicable theories.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. Service connection for a right hip disability is not warranted on a direct, secondary, or presumptive basis.


ORDER

Entitlement to service connection for a right hip disability to include as secondary to service-connected asthma is denied. 




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


